Citation Nr: 0816890	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-37 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral heel 
spurs, as secondary to service-connected bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral knee 
disability, as secondary to service-connected bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral hip 
disability, as secondary to service-connected bilateral ankle 
disability.

4.  Entitlement to service connection for low back 
disability, as secondary to service-connected bilateral ankle 
disability.

5.  Entitlement total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1964, and from June 1971 to July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In a November 2005 Board decision, entitlement to increased 
ratings for his left and right ankle disabilities were 
denied.  An appeal to the U. S. Court of Appeals for Veterans 
Claims is pending.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

VA opinions as to any nexus between the conditions on appeal 
and the veteran's service-connected bilateral ankle 
disability are needed to resolve the issues.  See 38 U.S.C.A. 
§ 5103A.

Regarding the service-connection claims, there are medical 
opinions that the disabilities were caused by his service-
connected bilateral ankle disabilities and opinions that they 
were not caused by his service-connected disabilities.  
Regarding the bilateral heel spurs claim, there is an opinion 
that the condition was aggravated by his service-connected 
disability.  However, there is no opinion of record in which 
the examiner reviewed the veteran's claims file and provided 
a rationale for the opinion.   In view of the conflicting 
medical evidence and absence of rationale for the heel spurs 
claim, additional medical evidence is needed to upon which to 
base a decision on the service connection claims.

The veteran's appeal for TDIU is inextricably intertwined 
with these claims, inasmuch as a grant of service connection 
for any disability could affect the outcome of that claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, 
consideration of the TDIU claim must be deferred to avoid 
piecemeal adjudication.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The case is REMANDED for the following action:

1.  An appropriate medical professional 
should review of all of the pertinent 
medical evidence of record.  The veteran's 
claims folder and a copy of this Remand 
must be made available to the examiner in 
conjunction with the review.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
any currently diagnosed bilateral heel 
spurs, bilateral knee disability, 
bilateral hip disability, or low back 
disability were caused or aggravated by 
the veteran's service-connected bilateral 
ankle disability.  If the examiner 
determines that another examination of the 
veteran is needed to resolve these issues, 
such examination should be obtained.  In 
rendering the requested opinions, the 
examiner must address the significance of 
the existing medical opinions and the 
medical treatise evidence of record 
pertaining to these issues.  The examiner 
should provide a comprehensive rationale 
for the opinions provided.  

2.  Then, readjudicate the service 
connection claims.  When the above action 
is completed, the RO should readjudicate 
the claim for TDIU.  If any claim 
continues to be denied, send the veteran 
and his attorney a supplemental statement 
of the case and give them time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

